DETAILED ACTION
	Claims 1-25 are under current consideration.
	Any objection(s) and/or rejection(s) not reiterated herein have been withdrawn.
	Note that the 102(a)(2) rejection has been withdrawn in favor of the new rejection below under 102(a)(1). To allow entry of this new rejection, this action is made non-final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102(a)(1)-NEW
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 8-11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gil (US2017/0121688-previously cited).
The instant claims are directed to (in part): 

infecting the transformed target pathogenic bacteria with the selected wild-type bacteriophage, thereby allowing homologous recombination to occur between the plasmid/vector and the bacteriophage genome; and
isolating a particular clone of recombinant bacteriophage; see instant claim 8.
	See para. 11. 12 and 15 of the Gil application which provides the following:
[0011] Also disclosed herein are methods for preparing a recombinant indicator bacteriophage. Some embodiments include selecting a wild-type bacteriophage that specifically infects a target pathogenic bacterium; preparing a homologous recombination plasmid/vector comprising an indicator gene; transforming the homologous recombination plasmid/vector into target pathogenic bacteria; infecting the transformed target pathogenic bacteria with the selected wild-type bacteriophage, thereby allowing homologous recombination to occur between the plasmid/vector and the bacteriophage genome; and isolating a particular clone of recombinant bacteriophage. In some embodiments the selected wild-type bacteriophage is CBA120. In some embodiments the selected wild-type bacteriophage is T4-like or ViI-like. 
[0012] In some embodiments, preparing a homologous recombination plasmid/vector includes determining the natural nucleotide sequence in the late region of the genome of the selected bacteriophage; annotating the genome and identifying the major capsid protein gene of the selected bacteriophage; designing a sequence for homologous recombination downstream of the major capsid protein gene, wherein the sequence comprises a codon-optimized indicator gene; and incorporating the sequence designed for homologous recombination into a plasmid/vector. The step of designing a sequence can include inserting an untranslated region, including a phage late gene promoter and ribosomal entry site, upstream of the codon-optimized indicator gene. Thus in some methods the homologous recombination plasmid comprises an untranslated region including a bacteriophage late gene promoter and a ribosomal entry site upstream of the codon-optimized indicator gene. 
[0015] In some embodiments of methods for preparing recombinant indicator bacteriophage, the wild-type bacteriophage is CBA120 and the target pathogenic bacterium is E. coli O157:H7. In some embodiments, isolating a particular clone of recombinant bacteriophage comprises a limiting dilution assay for isolating a clone that demonstrates expression of the indicator gene.
Thus, the Gil reference meets the claim limitations of claims 8-11 and 13 and they are not free of the prior art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gil (US 2017/0121688-cited by the IDS) in further view of Akhtar et al. (Food Control, 2017-previously cited).
The claims are directed to (in part): a recombinant bacteriophage comprising an indicator gene inserted into a late gene region of the bacteriophage genome, wherein the recombinant bacteriophage specifically infects Listeria spp.; see claim 1.
See para. 9 and 10 of the Gil document which provides the following: a recombinant bacteriophage comprising an indicator gene inserted into a late gene region of a bacteriophage genome (para. 9 and instant claim 1) and wherein the indicator gene is codon-optimized and encodes a soluble protein product that generates an intrinsic signal or a soluble enzyme that generates signal upon a reaction with a substrate (para. 10 and instant claim 3). Para. 10 also teaches that the recombinant bacteriophage further comprises an untranslated region upstream of a codon-optimized indicator gene, wherein the untranslated region includes a bacteriophage late gene promoter and a ribosomal entry site; see claim 4. Para. 13 teaches that a composition may comprise cocktails of different indicator phages which encode and express the same or different indicator proteins; see claim 5. See para. 108 for describing a method for detecting a bacterium of interest in a sample comprising the steps of: incubating the 
While Gil teaches that bacterial cells which are detectable by the disclosed method include all species of Listeria (para. 63); Gil does not explicitly express that the recombinant bacteriophage is LMA4 or LMA8 (see claims 2, 6, 7, 15 and 16); and wherein the target pathogenic bacterium is Listeria monocytogenes or other Listeria spp. (see claim 12).
Listeria monocytogenes; see title and claim 12. Also see Tables 2 and 3 which disclose the bacteriophages LMA4 and LMA8; see p. 111 and 112.
It would have been obvious for one of ordinary skill in the art at the time of the invention to prepare a recombinant indicator bacteriophage, using phages such as LMA4 and LMA8, for the method of detection and/or for the preparation of a kit of detection as described by the teachings by Gil. One would have been motivated to do so for the detection of Listeria monocytogenes in a sample. 
There would have been a reasonable expectation of success given the underlying materials and methods are widely known and commonly used, including both LMA4 and LMA8 are phages known of the prior art, preparing a kit or recombinant indicator phage, or using such phage for the detection of a bacterium are taught by the prior art, etc.
The invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Response to Arguments
Applicant’s arguments, see p. 6-7, filed 12/17/2021, with respect to the rejection(s) of the claim(s) under 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 102(a)(1); the 102(a)(1) reference is also used in the 103 rejection above. See MPEP 2154.02(c) for disclosing the 102(b)(2)(C) exception does not apply to a disclosure that qualifies as prior art 
Applicant has provided evidence in this file showing that the claimed invention and the subject matter disclosed in the prior art reference were owned by, or subject to an obligation of assignment to, the same entity as Laboratory Corporation of America Holdings not later than the effective filing date of the claimed invention, or the subject matter disclosed in the prior art reference was developed and the claimed invention was made by, or on behalf of one or more parties to a joint research agreement in effect not later than the effective filing date of the claimed invention. However, although reference US 2017/0121688 has been excepted as prior art under 35 U.S.C. 102(a)(2), it is still applicable as prior art under 35 U.S.C. 102(a)(1) that cannot be excepted under 35 U.S.C. 102(b)(2)(C).	
Applicant may rely on the exception under 35 U.S.C. 102(b)(1)(A) to overcome this rejection under 35 U.S.C. 102(a)(1) by a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35 U.S.C. 102(a)(1).  Alternatively, applicant may rely on the exception under 35 U.S.C. 102(b)(1)(B) by providing evidence of a prior public disclosure via an affidavit or declaration under  37 CFR 1.130(b).
Double Patenting-Maintained and NEW rejection below
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10519483 in view of Akhtar et al. (Food Control, 2017- previously cited). Both sets of claims are directed to a recombinant indicator bacteriophage comprising an indicator gene inserted into the late region of the phage genome, a method of detecting a bacterium using the recombinant indicator bacteriophage, a system and a kit comprising the recombinant indicator bacteriophage, and a method of preparing the recombinant indicator bacteriophage. Akhtar is cited for teaching that LMA4 and LMA8 are known Listeria phages of the prior art.
Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10913934 in view of Akhtar et al. (Food Control, 2017- previously cited). Both sets of claims are directed to a recombinant indicator bacteriophage comprising an indicator gene inserted into the late region of the phage genome, a method of detecting a bacterium using the recombinant indicator bacteriophage, a system and a kit comprising the recombinant indicator bacteriophage, and a method of preparing the recombinant indicator bacteriophage. Akhtar is cited for teaching that LMA4 and LMA8 are known Listeria phages of the prior art.
Claims 14-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-19 of copending Application No. 2019/0218589 (16/247486) in view of Akhtar et al. (Food Control, 2017- previously cited). Both sets of claims are directed to a method of a bacterium using the recombinant indicator bacteriophage, wherein the phage comprises an indicator gene inserted into the late region of the phage genome. Akhtar is cited for teaching that LMA4 and LMA8 are known Listeria phages of the prior art.
This is a provisional nonstatutory double patenting rejection.
Claims 14-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-22 of copending Application No. 2019/0218590 (16/247490) in view of Akhtar et al. (Food Control, 2017- previously cited). Both sets of claims are directed to a method of a bacterium using the recombinant indicator bacteriophage, wherein the phage comprises an indicator gene inserted into the late region of the phage genome. Akhtar is cited for teaching that LMA4 and LMA8 are known Listeria phages of the prior art.
This is a provisional nonstatutory double patenting rejection.
Claims 1-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 2021/0071225 (17/018693) in view of Akhtar et al. (Food Control, 2017- previously cited). Both sets of claims are directed to a recombinant indicator bacteriophage comprising an indicator gene inserted into the late region of the phage genome, a method of detecting a bacterium using the recombinant indicator bacteriophage, a system and a kit comprising the recombinant indicator bacteriophage, and a method of preparing the recombinant indicator bacteriophage. Akhtar is cited for teaching that LMA4 and LMA8 are known Listeria phages of the prior art.

Claims 1-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims 1-22 of copending Application No. 2021/0079443 (17/050115) in view of Akhtar et al. (Food Control, 2017- previously cited). Both sets of claims are directed to a recombinant indicator bacteriophage comprising an indicator gene inserted into the late region of the phage genome, a method of detecting a bacterium using the recombinant indicator bacteriophage, a system and a kit comprising the recombinant indicator bacteriophage, and a method of preparing the recombinant indicator bacteriophage. Akhtar is cited for teaching that LMA4 and LMA8 are known Listeria phages of the prior art.
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant has requested that the rejections be held in abeyance. Until the rejections are properly addressed (e.g. filing of appropriate terminal disclaimers), the rejections are maintained for reasons of record.
Double Patenting-NEW
Claims 1-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-13 of copending Application No. 20200399614 (reference application 16/905607). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to (in part): a bacteriophage comprising an indicator gene inserted into a late gene region of the genome wherein the bacteriophage is derived from LMA4, LMA8 and A511.

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036. The examiner can normally be reached M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE S HORNING/Primary Examiner, Art Unit 1648